By the Court:
The judgment of the court below declared the land of defendant to be condemned for public use, without providing for compensation.
It is urged by respondent’s counsel that, inasmuch as the court found the number of acres taken and the value per acre, the judgment may be modified'here.
This may not be done, because the proceedings do not appear to conform to the statute regulating the exercise of the power of eminent domain. Under the statute, if an award of damages is rejected, the Board of Supervisors may, by order, direct proceedings for condemnation to be instituted by the District Attorney. The proceedings here, however, do not appear to be conducted by or under the direction of that officer, nor to have been ordered by the board.
Judgment reversed, and cause remanded.